Title: Boston Town Meeting Committee Report on Measures for the Vindication of the Town, 18 October 1769
From: Adams, John,Boston Town Meeting
To: 


     
     Boston, 18 October 1769. MS (MB). Printed: Boston Record Commissioners, 16th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 299–300, 303–325. On 4 Oct., JA was named to a committee “to Consider what Measures are proper to be taken to vindicate the Character of the Town” from charges made by Gov. Bernard and others in letters to Lord Hillsborough (same, p. 297). The first part of the committee’s report, submitted on 18 Oct., was a direct reply to those accusations as they had appeared in two pamphlets: Copies of Letters from Governor Bernard &c. (see Draft Instructions, 8 May 1769, note 16, above) and Letters to the Ministry from Governor Bernard, General Gage, and Commodore Hood (Boston, Sept. 1769; see T. R. Adams, American IndependenceThomas R. Adams, American Independence: The Growth of an Idea. A Bibliographical Study of the American Political Pamphlets Printed Between 1764 and 1776. . ., Providence, R.I., 1965., No. 69a–c). This section of the report, approved by the town and ordered to be printed that day, was published as An Appeal to the World; Or a Vindication of the Town of Boston (see same, No. 62a–d; EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 11133). An Appeal to the World has traditionally been credited to Samuel Adams (see Wells, Samuel AdamsWilliam V. Wells, The Life and Public Services of Samuel Adams, Boston, 1865; 3 vols., 1:282–287, and Samuel Adams, WritingsThe Writings of Samuel Adams, ed. Harry Alonzo Cushing, New York and London, 1904–1908; 4 vols., 1:396–445). However, JA commented in 1819: “It is not at all improbable that Mr. Samuel Adams and Mr. James Otis together may have composed the ’Appeal to the world’” (letter to Alden Bradford, 12 March 1819, LbC, Adams Papers).
     The second portion of the committee’s report, less well known than An Appeal to the World, consisted of a set of resolutions adopted by the town later that same afternoon. The first resolve condemned Bernard and the Commissioners of Customs for their “virulent Endeavors to traduce it the town of Boston even to his Majesty himself.” The second endorsed the House petition seeking Bernard’s removal, and the third criticized the “unreasonable Prejudice” against Boston shown by Gage and Hood as well as the “want of Candor” Hillsborough betrayed in accepting their charges at face value without making an “impartial Enquiry.” The fourth, and most remarkable, of the resolutions called on the selectmen to bring charges of libel against the crown officials involved. JA’s contribution to this section of the committee’s report has not been ascertained.
    